UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1758



IHEANYI EKEKE,

                                            Plaintiff - Appellant,

          versus


FEDERAL HOME LOAN MORTGAGE CORPORATION; FRANK
VETRANO; ANN SCHNARE; ROBERT PARKER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-95-1665-A)


Submitted:   September 11, 1997       Decided:   September 18, 1997


Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Iheanyi Ekeke, Appellant Pro Se. Diane Marshall Ennist, FEDERAL
HOME LOAN MORTGAGE CORPORATION, McLean, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's adverse grant of sum-

mary judgment in Appellant’s civil action. We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Ekeke v. Federal Home Loan Mortgage Corp., No. CA-95-1665-A
(E.D. Va. Apr. 26, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid the deci-
sional process.




                                                         AFFIRMED




                                2